Citation Nr: 0314819	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  95-14 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for arthritis of the 
lumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran retired in September 1969, after more than 20 
years of active military service.  

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which confirmed and continued a rating of 10 percent 
for the low back disorder.  The assigned rating was 
subsequently increased to 20 percent, effective from December 
1, 1992 or the date of receipt of the current increased 
rating claim, by a December 1995 Supplemental Statement of 
the Case/Hearing Officer's Decision.  

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in September 1995, a 
transcript of which is of record.

As an additional matter, the Board notes that the veteran was 
scheduled for a new VA medical examination in conjunction 
with his appeal in October 2002, but that he canceled this 
examination and indicated that he was withdrawing his claim.  
The Board subsequently sent him correspondence in April 2003 
requesting clarification as to whether he was withdrawing his 
appeal.  He was informed that if he did not respond to the 
correspondence within 30 days, the Board would adjudicate his 
case based upon the evidence of record.  No response appears 
to have been received from the veteran regarding this 
correspondence.  Accordingly, the Board will proceed with 
adjudication of his claim based upon the evidence of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed to the extent permitted by the cooperation of the 
veteran.

2.  The competent medical evidence reflects that the 
veteran's service-connected low back disorder is manifest by 
pain and no more than moderate limitation of motion.

3.  The competent medical evidence does not show that the 
veteran's service-connected low back disorder is manifest by 
severe lumbar strain with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's arthritis of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003-5010, 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West 2002), or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating, by 
various documents such as the November 1994 rating decision, 
the March 1995 Statement of the Case (SOC), and the multiple 
Supplemental Statements of the Case (SSOCs).  Further, the 
most recent SSOC in February 2002 specifically addressed the 
applicability of the VCAA to the facts of this case, and 
provided a summary of the pertinent statutory provisions.  As 
such, the veteran was kept apprised of what he must show to 
prevail in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, the RO accorded the veteran 
multiple examinations in relation to this claim.  Further, it 
does not appear that he has identified any pertinent evidence 
that has not been obtained or requested by the RO.  The Board 
acknowledges that the veteran's accredited representative 
asserted in a June 2002 statement that the veteran should be 
accorded a new examination in conjunction with this case.  
Accordingly, the Board arranged for a new examination to be 
conducted in October 2002, but the record reflects that this 
examination was canceled by the veteran.  Moreover, the Board 
sent correspondence to the veteran that same month requesting 
that he identify any pertinent evidence not of record, and no 
response appears to be of record with respect to this 
correspondence.

The Court has held that the duty to assist is not a "one-way 
street."  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Based on the foregoing, the Board finds that, in the 
circumstances of this case, all reasonable development and 
notification has been completed to the extent permitted by 
the cooperation of the veteran, and that any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  Service connection was originally granted for 
arthritis of the lumbar spine by a February 1970 rating 
decision.  This decision noted, in part, that the service 
medical records showed treatment on various occasions for 
complaints of low back pain, as well as X-ray evidence of 
degenerative arthritis.

Records from May 1992 note that X-rays revealed degenerative 
changes at L2-3, with negative evidence of acute injury.

In conjunction with his current increased rating claim, the 
veteran underwent VA medical examinations in June 1994, 
October 1995, and January 1998.  Various treatment records 
are also on file which are dated from 1993 to 1995, and 
include notations of low back pain and the fact that he was 
prescribed medication for these complaints.

At the June 1994 VA medical examination, the veteran reported 
that his back hurt all the time unless he used the medication 
Tolectin, that he had to be careful how he lifted and that he 
wore a weightlifting belt, that his pain radiated into his 
right buttock, and he could no longer jog.  On examination, 
he was found to be well-developed, well-nourished, alert, and 
in no acute distress.  He had normal gait without assistive 
device.  Further, he moved about the examining room, 
undressed and dressed, mounted and dismounted the examining 
table normally.  He was able to hop on either foot, heel and 
toe walks, squat and rise normally.  On range of motion 
testing, it was noted that he could only forward bend to the 
mid-tibia; had only 20 degrees of lateral flexion; full 
rotation; and backward extension to 10 degrees.  Knee jerks 
were 2+ bilaterally, while ankle jerks were 1+ bilaterally.  
Straight leg raising was positive on the right, negative on 
the left at 80 degrees, and 90 degrees on the right.  
Moreover, there was no sciatic notch tenderness or muscle 
spasm.  Overall impression was degenerative joint disease of 
the lumbar spine.

In a September 1995 statement, the veteran's spouse asserted 
that the veteran had experienced back pain all the years they 
had been married, since December 1953.  She stated that there 
were a number of times he had been in so much pain that he 
could hardly get out of bed.  Further, she indicated that his 
current medication really helped the pain, but that he still 
experienced pain with prolonged sitting, prolonged driving, 
and any weight gain.  She also indicated that he experienced 
a lot of pain if he forgot to take his pills.

At his September 1995 personal hearing, both the veteran and 
his spouse provided testimony regarding the severity of his 
service-connected low back disorder.  The veteran indicated 
that the severity of the disability had increased since the 
last VA medical examination.  Further, he testified that he 
experienced pain primarily in the mid-back, across or below 
the belt line.  He indicated that he experienced spasms of 
increased pain during prolonged sitting, standing, and other 
activities.  In addition, he indicated that the severity of 
his symptoms would be worse without his current medication, 
and that even with the medication he still experienced pain.  
He also indicated that his low back was stiff in the morning.  

Following his personal hearing, the veteran underwent a new 
VA medical examination in October 1995.  At this examination, 
he continued to report that his medication helped his 
symptoms, and reported that he took it 3 times a day.  
However, he no longer did Williams' type exercises.  Further, 
he complained of low back stiffness in the morning; that his 
low back pain extended into both buttock regions, more 
prominently on the right; that prolonged walking or sitting 
produced low back pain; that coughing also produced low back 
pain without peripheral radiation; and that he wore a 
lumbosacral support around the house, but did not bring it 
with him to this examination.  

On examination, the veteran was found to be well-developed 
and well-nourished.  There was no evidence of list or 
scoliosis, nor spasm.  There was tenderness at the 
lumbosacral junction in the midline.  Further, there were no 
other specific areas of tenderness.  Range of motion testing 
showed forward flexion limited to 20 degrees; extension to 5 
degrees; right and left lateral flexion to 5 degrees; and 
right and left rotation to 10 degrees.  Additionally, right 
quadriceps reflex was found to be hyperactive, while left 
quadriceps reflex was found to be present but depressed.  
There was no sensory deficit in the lower extremities.  
Moreover, voluntary muscle testing revealed no specific 
weaknesses in the lower extremities.  Sitting straight leg 
raising revealed tight hamstrings bilaterally and complaints 
of low back pain.  Based on the foregoing, the examiner's 
overall impression was chronic low back strain versus 
osteoarthritis in the lumbar spine.

In January 1998, the veteran underwent both a VA orthopedic 
examination and a VA neurologic examination in conjunction 
with his claim.  Both examiners indicated that the claims 
file had been reviewed.

At the VA orthopedic examination, the veteran complained of 
low back stiffness in the morning, low back pain into both 
buttocks with the right greater than left, but no bladder or 
bowel symptoms.  He also reported that he did not use back 
supports, braces, or ambulatory aids.  Further, he had never 
had back surgery.  His back pain was daily, but intermittent 
and the level of it depended on the level of his activity.  
There was no radiating lower extremity pain or paresthesias.  
Sneezing would increase the pain in the right lower back.  
Moreover, when asked about weakness and fatigability, he 
referred to pain, no incoordination, and that these were 
present on both normal and repeated use.

On examination, the veteran appeared to be in no acute 
distress, and reported that this day was average as far as 
his pain level was concerned.  His gait was found to be 
normal, and he was able to walk on heels and toes.  There was 
tenderness about the right posterior superior iliac spine 
region, but otherwise there was no tenderness or muscle spasm 
about the low back or right or left hip girdle regions.  
Moreover, there was no pain on midline percussion.  Sensory 
examination to pinwheel was normal in both lower extremities.  
Ankle reflexes were found to be active and symmetric 
bilaterally.  The left knee was found to be diminished 
compared to the right, but was still present.  Straight leg 
raising was to 45 degrees on the right, and to 60 degrees on 
the left, with some complaint of pulling in the low back.  
Muscle strength testing was found to be within normal limits 
for both lower extremities.  Active range of motion was found 
to be as follows: flexion to 40 degrees, extension to 15 
degrees, right side bending to 15 degrees, and left side 
bending to 10 degrees.  Further, the examiner stated that, 
with respect to various factors, there was minimal if any 
functional impairments caused by them.  Nevertheless, 
quantification in terms of numbers of degrees could not be 
stated due to the subjective nature of the factors.

At the VA neurologic examination, the veteran reported that 
his chronic low back pain was located in the mid-sacral area 
and would sometimes spread to both hips, but did not go down 
either leg.  Further, it was noted that there was no motor or 
sensory complaint at the time of the examination.  
Nevertheless, prolonged sitting or standing, coughing, and 
sneezing would make his pain worse.  Bladder function was 
normal.  It was also noted that review of the prior 
examinations revealed a decrease in the left quadriceps 
reflex which had been unexplained.

On examination, it was noted that, in the standing position, 
the veteran could bend forward approximately 50 degrees, 
lateral bending was to 20 degrees bilaterally, and rotation 
was to 10 degrees bilaterally.  Additionally, it was noted 
that he was able to walk on heels and toes.  While there was 
tenderness over the mid-sacral area, there was none over the 
sacroiliac joints when he was prone.  Tenderness was also 
noted over the L-5, S-1 interspace, but no higher.  Moreover, 
there was no "weightness" or atrophy noted in the lower 
extremities.  Light touch, pin prick, vibration joint 
movement sense were all intact.  Stretch reflexes were found 
to be active, but the left knee jerk was slightly less brisk 
than the right with no atrophy of the quadriceps and no 
weakness of extension of the knee on the left side.  Plantar 
response was flexor.  Straight leg raising was found to be 
completely full in the seated position, and the lying 
position was also 80 degrees with no discomfort in the back, 
even when the feet were dorsiflex.  Based on the foregoing, 
the examiner opined that the veteran's problems appeared to 
be chronic arthritis in the lumbosacral area.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

The record reflects that the current rating of 20 percent was 
assigned pursuant to the criteria found at Diagnostic Code 
5295, which provides for the evaluation of lumbosacral 
strain.  With characteristic pain on motion, a rating of 10 
percent is provided.  With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, a rating of 20 percent is provided.  When 
severe with listing of the whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, a rating of 40 percent is provided.  38 C.F.R. 
§ 4.71a.

The RO also considered Diagnostic Code 5293, which provides 
criteria for evaluating intervertebral disc syndrome, in the 
most recent SSOC promulgated in February 2002.  However, no 
rating was assigned pursuant to this Code.  Moreover, service 
connection is in effect for arthritis of the lumbar spine; it 
has not been granted for degenerative disc disease or 
intervertebral disc syndrome.  The Board parenthetically 
notes that there is no competent evidence of any appreciable 
functional impairment from disc disease and the most recent 
neurological examination failed to note any functional loss 
due to neurological impairment.  In any event, following an 
historical review of the record, the Board finds that, as 
service connection is not in effect for disc disease, Code 
5293 is not for application in the instant case.


Analysis.  Following a review of the relevant evidence of 
record, the Board finds that the veteran does not meet or 
nearly approximate the criteria in excess of 20 percent for 
his service-connected arthritis of the lumbar spine.

The Board acknowledges that the competent medical evidence 
reflects that the low back disorder is manifested by pain and 
resulting functional impairment.  Further, the findings noted 
on the October 1995 VA medical examination are indicative of 
severe limitation of motion.  However, a June 1994 VA 
examination showed that the veteran could bend to the mid-
tibia and had 20 degrees of lateral flexion, bilaterally, 
along with 10 degrees of extension.  More recent range of 
motion findings on two January 1998 VA medical examinations 
revealed findings indicative of no more than moderate 
limitation of motion.  Specifically, the orthopedic 
examination showed forward flexion to 40 degrees, extension 
to 15 degrees, right side bending to 15 degrees, and left 
side bending to 10 degrees, while the neurologic examination 
showed forward flexion to approximately 50 degrees, lateral 
bending to 20 degrees bilaterally, and rotation to 10 degrees 
bilaterally.  The orthopedic examiner indicated that, during 
flare-ups, there was minimal, if any, additional functional 
impairment, and that quantification in terms of numbers of 
degrees could not be stated due to the subjective nature of 
the factors.  Pursuant to Board development, the veteran was 
scheduled for a VA orthopedic examination in October 2002 to 
determine the current status of his low back disability but 
he cancelled that appointment.  In reviewing the evidence in 
its entirety, the Board finds that the preponderance of the 
evidence is against a finding that the veteran has more than 
moderate limitation of motion of the lumbar spine.  
Accordingly, a rating in excess of 20 percent under Code 5292 
is not warranted..

The Board also finds that the competent medical evidence, 
including the VA medical examinations conducted in June 1994, 
October 1995, and January 1998, does not show that the 
veteran's service-connected low back disorder is manifest by 
severe lumbar strain with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Granted, there is X-ray 
evidence of degenerative arthritis, and the Board has 
recognized that the disability is manifest by limitation of 
motion to include lateral bending.  However, none of the 
other specific criteria are shown to be present.  Moreover, 
there is no evidence of abnormal mobility on forced motion.  
As such, he does not meet or nearly approximate the criteria 
for a rating in excess of 20 percent under Diagnostic Code 
5295.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his arthritis of the 
lumbar spine.  Thus, the Board concludes that the 
preponderance is against the claim, and it must be denied.  
In making this determination, the Board took into 
consideration the requirements of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and has determined that they do not permit a 
schedular rating in excess of 20 percent.  These regulations 
are applicable in the instant case because the veteran's 
lumbar spine disability is rated, in part, on the basis of 
limitation of motion and, as noted above, the service-
connected disability is manifest by pain and resulting 
functional impairment.  However, despite these subjective 
complaints, the record does not objective evidence by which 
it can be factually ascertained that there is or would be any 
functional impairment attributable to the veteran's 
complaints of low back pain, to include flare-ups, which 
would warrant a schedular rating in excess of the 20 percent 
evaluation currently in effect.  The most recent VA examiner 
indicated as much and, as noted above, the veteran failed to 
report for a more current examination scheduled in October 
2002.  There is no indication of weakness, fatigue, or 
incoordination secondary to arthritis of the lumbar spine 
that results in any additional functional limitation of the 
low back.

Finally, the Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's low back disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned 20 percent schedular 
evaluation), has necessitated recent frequent periods of 
hospitalization, or is attended by other such factors as 
would render impracticable the application of the regular 
schedular rating standards.  Accordingly, a referral for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

Entitlement to an increased rating for arthritis of the 
lumbar spine, currently evaluated as 20 percent disabling, is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

